Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 


Claims 42-57 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 7-16 of U.S. Patent No. 10,946,131. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 7-16 of U.S. Patent No. 10,946,131 fully suggest claims 42-57 of the instant application.

Claims 42, 44, 46-47 and 51-57 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 24-27 of U.S. Patent No. 11,097,242. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 24-27 of U.S. Patent No. 11,097,242 fully suggest claims 42, 44, 46-47 and 51-57 of the instant application.

Claims 42-57 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 5, 7-11 and 13-22 of copending Application No. 17/078,824 in view of U.S. Patent No. 11,097,242.  
Claims 42-57 differ from 1, 3, 5, 7-11 and 13-22 of copending Application No. 17/078,824 in reciting that Vpp/Vrp is equal to (ACR*(1-Hct/100) + 1)/(ACR*(1-HCT/100)).
	U.S. Patent No. 11,097,242 teaches the claimed ratio as shown in claim 1
	It would have been obvious to incorporate known ratio of Vpp/Vrp in the system of co-pending application No. 17/078,824 to provide desired volume of anticoagulant to be added to the target donor raw plasma volume based on an anticoagulant ratio and the hematocrit of the donor.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 42-48 and 51-57 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 7-12 and 14-15 of co-pending application No. 17/205,400.
Although the claims at issue are not identical, they are not patentably distinct from each other because claims 7-12 and 14-15 of co-pending application No. 17/205,400 fully suggest claims 42-48 and 51-57 of the instant application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 42, 44, 46-47 and 51-57 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 67-71 of copending Application No. 17/386,992 in view of U.S. Patent No. 11,097,242.  
Claims 42, 44, 46-47 and 51-57 differ from claims 67-71 of co-pending application No. 17/386,992 in reciting that Vpp/Vrp is equal to (ACR*(1-Hct/100) + 1)/(ACR*(1-HCT/100)).
	U.S. Patent No. 11,097,242 teaches the claimed ratio as shown in claim 1
	It would have been obvious to incorporate known ratio of Vpp/Vrp in the system of co-pending application No. 17/386,992 to provide desired volume of anticoagulant to be added to the target donor raw plasma volume based on an anticoagulant ratio and the hematocrit of the donor.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN KIM whose telephone number is (571)272-1142.  The examiner can normally be reached on Maxi Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VICKIE KIM can be reached on 571-272-0579.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/John Kim/Primary Examiner, Art Unit 1777                                                                                                                                                                                                        

JK
12/4/21